Case 1:19-cv-00940-PLM-PJG ECF No. 101, PageID.947 Filed 04/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LORI LYNN HEETHUIS,

        Plaintiff,
                                                      Case No. 1:19-cv-940
 v.
                                                      HONORABLE PAUL L. MALONEY
 COUNTY OF MUSKEGON, et al.,

        Defendants.
 ____________________________/


ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER RESTRICTED ACCESS

       Pending before the Court is Plaintiff's motion for leave to file exhibits under restricted

access (ECF No. 99). Plaintiff requests leave to file 11 exhibits to her response in opposition to

Defendants’ motion for summary judgment. Defendants do not oppose the motion (ECF No. 100).

Therefore,

       IT IS HEREBY ORDERED that the motion for leave to file exhibits under restricted

access (ECF No. 99) is GRANTED for the reasons stated in the motion. The exhibits shall be

accessible to the Court, counsel for Plaintiff, and counsel for Defendants only.


Dated: April 7, 2021                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
